Citation Nr: 9915342	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-38 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to August 
1957.

The above matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 confirmed rating 
decision of the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO), which denied the veteran's 
request to reopen previously denied claims for service 
connection for a psychiatric disorder and a back disorder.

A travel board hearing (TBH) was held on February 8, 1996, in 
San Juan, Puerto Rico, before the undersigned, who is a 
Member of the Board and was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  A transcript of the hearing was received, and the 
case was subsequently referred for appellate consideration.

Upon further consideration, the Board remanded the appealed 
claims in June 1996 for additional development.  The 
requested development was undertaken, to the extent that was 
possible, and the appealed matters are now back at the Board, 
ready for their disposition.


FINDINGS OF FACT

1.  The Board denied a claim for service connection for 
acquired back and psychiatric disabilities in a decision 
dated in September 1981.

2.  Some of the evidence that has been produced since the 
Board's decision of September 1981 is simply duplicative of 
evidence that was already of record as of September 1981, 
while the rest of the evidence produced after that date is 
new, but not so significant as to warrant its consideration 
in order to fairly decide the merits of the claims. 

CONCLUSIONS OF LAW

1.  The Board's decision of September 1981 denying service 
connection for acquired back and psychiatric disabilities is 
final.  38 U.S.C.A. § 7103(a) (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

2.  The evidence that has been produced since the Board 
rendered its decision of September 1981 is not new and 
material and therefore it does not serve to reopen the 
previously denied claims for service connection for back and 
psychiatric disabilities.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the RO denied a claim for service 
connection for a back condition in August 1958, which the 
veteran never appealed, notwithstanding his having been 
advised of his appellate rights.  Thereafter, the veteran 
asked, in a May 1979 statement, that his claim for service 
connection for a back condition be reopened and that a claim 
for service connection for anxiety reaction be considered.  
By letter of May 1979, the RO informed the veteran that the 
claim for a nervous condition was being denied and reminded 
him that his claim for service connection for a back 
condition had already been denied previously.  The veteran 
appealed this denial of service connection to the Board.

In a decision dated in September 1981, the Board denied the 
veteran's appeal of the RO's denial of the above two issues, 
which were listed as claims for service connection for 
acquired back and psychiatric disabilities, after concluding 
that chronic back and psychiatric disabilities had not been 
the result of any injury or disease incurred in or aggravated 
by service.  It is noted that the evidence that was then of 
record included an undated statement from E.C.F., an Army 
buddy of the veteran; an undated prescription for Thorazine; 
the veteran's service medical records; the report of a July 
1958 VA medical examination; a September 1967 statement from 
a private physician who said that the veteran had problems 
with his dorsal spine; an October 1970 private medical 
statement showing a diagnosis of anxiety reaction and rule 
out myositis of the lumbar paravertebral muscles; a March 
1973 bill from a private physician for orthopedic treatment 
of the back; and the testimonies rendered by the veteran and 
three acquaintances at an RO hearing that was conducted in 
March 1981, testimonies that the Board notes, in essence, and 
when viewed as a whole, supported the veteran's contentions 
of having injured his back during service and having received 
medical treatment for both his back and a nervous condition 
also during service.

In the February 1993 confirmed rating decision hereby on 
appeal, the RO denied the veteran's petition to reopen the 
previously denied claims for service connection for acquired 
back and psychiatric disabilities after concluding that the 
evidence that had been submitted was not new and material.  
Thereafter, as noted earlier, the veteran testified at a TBH 
in February 1996 and the appeal was remanded to the RO for 
additional development.  In particular, it is noted that the 
RO was asked by the Board to secure VA outpatient medical 
records from the late 1950's that the veteran had suggested 
might still exist.  The RO made such efforts but the search 
was negative and the veteran then submitted an additional 
piece of evidence, in the form of an undated private 
"psychiatric summary report" that was marked as received at 
the RO in September 1997, to which further reference will be 
made in the "Analysis" section of the present decision.

The pertinent laws and regulations

VA law and regulations provide that decisions by the Board are 
final unless the Chairman of the Board orders reconsideration 
or the Board, on its own motion, corrects an obvious error in 
the record.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§§ 20.1000, 20.1001, 20.1100 (1998).  Decisions by the Board 
disallowing a claim on appeal can only be re-opened upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

The Board notes that, while the present case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance for the adjudication of claims for service 
connection based on the submission of new and material 
evidence.  In particular, it is noted that, in the case of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1999, hereinafter referred to as "the 
Court") impermissibly ignored the definition of "material 
evidence" that had been adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C.A. § 5108) 
and, without sufficient justification or explanation, rewrote 
the statute to incorporate the definition of materiality from 
an altogether different government benefits scheme.  Pursuant 
to the holding in Hodge, the legal hurdle adopted in Colvin 
and related cases (see, e.g., Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995), and Evans v. Brown, 9 Vet. App. 273 (1996)) that 
required the reopening of a claim on the basis of a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the case, was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that, in order for the new evidence to be material, 
it must be "so significant that it must be considered in 
order to fairly decide the merits of the claim."

Precedent decisions by the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See, in 
this regard, Tobler v. Derwinski, 2 Vet. App. 8 (1991); see, 
also, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Accordingly, the Board 
will hereby consider the question of whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra, i.e., strictly under the criteria set forth in 
§ 3.156(a).  No prejudice to the veteran in the present case 
is exercised by the Board's appellate disposition herein 
because, first, the veteran has already been provided notice 
of the applicable law and regulations pertaining to claims 
based on new and material evidence and, second, the Board's 
review of the claim under the more flexible Hodge standard 
accords the veteran a less stringent "new and material" 
evidence threshold to overcome.  See, in this regard, Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993);  and Fossie v. 
West, 12 Vet. App. 1, 5 (1998).

Analysis

At the outset, the Board notes that, in the present case, the 
Board's decision of September 1981 is final and cannot be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7103, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (1998).  Also, pursuant to the Court's 
decision in Evans, the evidence to be analyzed at this time 
is all the evidence that was produced after that last 
disallowance of the claims for service connection for 
acquired back and psychiatric disabilities, or disorders.

The evidence that was received after the Board's decision of 
September 1981 consists of the following:

1.  A duplicate of the October 1970 
private medical record showing 
provisional diagnoses of anxiety reaction 
and rule out myositis of the lumbar 
paravertebral muscles.

2.  Testimony offered by the veteran at 
an RO hearing that was conducted in 
January 1993, essentially restating his 
earlier contentions to the effect that he 
injured his back during service and that 
he received medical treatment for both a 
back condition and a nervous condition 
during service.

3.  Testimony offered by the veteran at 
the TBH of February 1996, again, 
essentially restating the above 
referenced earlier contentions and making 
reference to his acquaintances' 
statements in support of his claims for 
service connection at the March 1981 RO 
hearing.

4.  The aforementioned undated 
psychiatric summary report that was 
received at the RO in September 1997, in 
which its subscriber listed the pertinent 
diagnoses of major and severe depressive 
disorder, panic disorder and chronic back 
pain, and stated that (a) he has been 
seeing the veteran on a monthly basis 
since December 1993; (b) the veteran 
initially reported multiple symptoms that 
included anorexia, insomnia, loss of 
energy and fatigue; (c) the veteran has 
also complained of episodes of variable 
duration and frequency of chills, 
palpitations, shortness of breath and 
chronic back pain; (d) these symptoms 
"has [sic] been present since 1955 after 
suffering heard [sic] trauma in Fort 
Buchanan S.S. PR and worsen't [sic] in 
1956 after suffering intoxication with 
gas;" (e) "while in the [A]rmy [, the 
veteran] was admitted to a [p]sychiatric 
[h]ospital" and, since then, "he [has] 
mentioned [that the] symptomatollogy 
[sic] has been present, and has worsen't 
[sic] with time;" and that (f) "[d]ue 
to the intensity of the mentioned 
symptoms, his socially [sic] and 
occupational functions has [sic] been 
severely impaired."

The evidence described in item number one above cannot be 
considered to be both new and material, as it is a duplicate 
of a document that was already of record as of September 
1981.

The evidence described in items numbers two and three above 
is new, in the sense that it was not of record as of 
September 1981, but is not material, in the sense that it is 
merely cumulative evidence.  It is repetitive of evidence 
that was already of record as of September 1981.  As such, it 
cannot be considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim, as required by 38 C.F.R. § 3.156(a) (1998).

The evidence described in item number four above is also new, 
in the sense that it was not of record as of September 1981, 
but is not material because it does not bear directly and 
substantially upon the specific matter under consideration, 
in the sense that it does not provide a direct answer to the 
specific question of whether it is as likely as not that the 
diagnosed back and psychiatric disorders are indeed causally 
related to service, but rather vaguely indicates that the 
multiple "symptoms" that the veteran has reported since 
December 1993 were present during service, based on the 
history provided by the veteran almost forty years after 
service.

The above evidence in item number four is not material also 
because it is not so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim, as required by 38 C.F.R. § 3.156(a) (1998).  This 
finding is based on the fact that it is clear that the above 
psychiatrist's statement has significantly diminished 
probative value, as his references to the alleged inservice 
onset of back and psychiatric problems or "symptoms" were 
clearly based on the veteran's lay recitation of his medical 
history, rather than on his knowing for a fact, or at least 
being convinced, based on the evidence of record, that the 
diagnosed psychiatric and back disorders had their onset 
approximately four decades ago, while the veteran was on 
active duty.  The Court has specifically said that the Board 
is not required to accept these type of statements in which a 
physician clearly has expressed an opinion based on what the 
veteran told him or her.  See, in this regard, Owens v. 
Brown, 7 Vet. App. 429, 433 (1995), and Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995); see, also, LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), where the Court indicated that a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.

In view of the above, the Board concludes that none of the 
evidence that has been produced since September 1981, to 
include the above referenced private medical statement, can 
be considered to be both new and material as to warrant the 
reopening of the previously denied claims for service 
connection for back and psychiatric disabilities, or 
disorders, and their subsequent review on the merits.  The 
present appeal has failed, as it is hereby being denied, and 
the claims for such benefits remain unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could reopen a finally denied claim, VA has 
a duty under 38 U.S.C.A. § 5103(a) (West 1991) to inform the 
claimant of the necessity to submit that evidence to complete 
his or her application for benefits.  See, Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  However, VA has no outstanding 
duty to inform the veteran of the necessity to submit any 
such evidence in this case because nothing in the record 
suggests the existence of evidence that might warrant the 
reopening of the finally denied claims of entitlement to 
service connection for back and psychiatric disorders.  (See, 
in this regard, Butler, at 171, in which the Court said that, 
while the veteran had, at some point in time, made a 
statement to the effect that he had received medical 
treatment at two particular places, he had made no suggestion 
that the treatment had resulted in any competent evidence 
that would suffice to reopen his previously denied claim for 
service connection and that, therefore, VA did not have a 
duty under § 5103(a) to inform him that those treatment 
records were necessary to complete his application.)  
Accordingly, the Board is of the opinion that, in the present 
case, VA has not failed to meet its obligations with regard 
to the appealed claims under 38 U.S.C.A. § 5103(a) (West 
1991) and that, consequently, no further assistance to the 
veteran in this regard is warranted at this time.


ORDER

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened, and the appeal is denied.

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened, and the appeal is denied.



		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

